DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
This communication is in response to the Application filed on 5/12/2020.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 10,354,122 discloses using masks to improve classification performance of convolutional NN with application to cancel cell screening where CNN used for processing the masked image is a conventional CNN. FIG. 4 depicts one typical CNN realization usable for processing the masked image. A CNN comprises plural layers for generating plural feature maps based on the masked image. Each of the layers may be a convolutional layer, a subsampling layer or a pooling layer. The feature maps are then processed by a classifying layer for producing a classification result. If the masked image is generated from a training image, the classification result is compared with a class predetermined for the training image to determine how to update the CNN. In case the masked image is generated from a testing image, the CNN yields the classification result of the testing image. US 2020/0302246 discloses information processing apparatus and method where a second classification loss calculating unit configured to cause, by training the first classifier and the second classifier in association with each other, the second classifier to calculate a second classification loss of the sample image based on the adversarial feature; and a training unit configured to adjust, by minimizing a sum of the first classification loss and the second classification loss, parameters of the machine learning architecture, the first classifier and the second classifier, to obtain a trained machine learning architecture, wherein the mask calculating unit is configured to calculate the second mask based on a gradient of the entropy loss with respect to the first mask, wherein the mask calculating unit is configured to calculate, with a Long Short-Term Memory Model (LSTM), the second mask based on the entropy loss and the first mask, wherein the training the first classifier and the second classifier in association with each other comprises: causing parameters of the second classifier to comprise parameters of the first classifier, and causing the second classifier to calculate the second classification loss of the sample image based only on the adversarial feature.
However, the cited art of record fails to teach, disclose or suggest limitations/features recited in claim 1 stating “reading a plurality of input entities, each of the input entities having an associated target label; providing the input entities to a first classifier, and obtaining therefrom a category of each of the input entities; determining a feature map for each of the input entities; providing each of the feature maps to each of a set of classifiers, and obtaining from each of the set of classifiers an assigned label for each of the plurality of feature maps, each of the set of classifiers being associated with one of the categories; comparing, for each of the set of classifiers, the assigned label for each of the plurality of feature maps to the target labels, to determine a plurality of gradients; masking the plurality of gradients according to each category, yielding a masked set of gradients for each of the categories; and training each of the set of classifiers according its associated masked gradients”; and corresponding features/limitations in claim 8; and “inputting data into both: i) a plurality of fine-grained classifiers and ii) a course-grained classifier, the coarse grained classifier configured to categorize the input data among a plurality of masking modules, each of the plurality of masking modules corresponding to one of the plurality of fine-grained classifiers; during a training phase, computing a loss function corresponding to each pair of the fine- grained classifiers and masking modules; and during an inference phase, assigning the data to a particular class in view of output from the plurality of fine-grained classifiers and the plurality of masking modules” recited in claim 15. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0214765 – discloses method and system for automated counting and classifying microorganisms. For classifying the individual colonies into the at least one species of microorganisms, the colony-counting device performs scanning of a feature map level of the media including the individual colonies and generates proposals about regions in the media that includes the objects/individual colonies. The colony-counting device generates a feature pyramid map using the media including the colonies of specific species of the microorganisms, assigns the proposed regions to specific areas of the feature pyramid map and scans the assigned areas; and, further maps the scanned areas with a multi-categorical classification to classify the detected individual colonies into the at least one species/type/class of microorganisms, wherein the multi-categorical classification includes information about the feature map levels/areas of the plurality of colonies and the associated type/species. The mask can be output pixel overlays indicating the bounding boxes of the objects/colonies and a label for the generated bounding box of each colony, wherein the label includes information about the detected class/type/species of microorganisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669